DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Orr et al. (US 8,662,191. Orr hereafter).
With respect to claim 1, Orr discloses a sprinkler (Fig. 11 especially piping system 304 and clamping device 387) adapted to (capable of) receive arcuate (internal) surfaces of a grooved coupling (clamping device 387), said sprinkler being retainable to said coupling in a pre-assembled state for joining said sprinkler in facing axial end-to-end relation (same configuration as the Applicant’s invention) directly to a grooved pipe (the lower end of 304, lower pipe section with fitting 390), said sprinkler comprising: 
a body (376, 389, 368 and 202) defining a bore having an inlet (at 292) and an outlet (at 298) oppositely disposed, said bore being open at said inlet; 
a first arm (pointed by marker “202” in Fig. 11) extending from said body adjacent to said outlet, said first arm having an (lower) end positioned in spaced relation to said outlet; 
a groove (at 387d) extending around said body, said groove being positioned in said body between said inlet and said outlet, said groove being adapted to (capable of) receive said arcuate surfaces;
a closing member (298) sealingly engaging said outlet; 
a trigger (296) positioned between said end of said first arm and said closing member, said trigger permitting opening of said closing member; 
a projection (lower portion of 389. It is a projection relative to the depth of the groove. Similar to the Applicant’s configuration) projecting outwardly from said body, said projection being positioned between said groove and said outlet for maintaining a (annular) gap between said inlet and said grooved pipe thereby providing an axial separation between said inlet and said grooved pipe ensuring that said sprinkler and said pipe are joined by said coupling spaced apart in facing (top) end (of the sprinkler) to (a lower) end (of the pipe) relationship (See Fig. 11 with additional annotations below).
Orr fails to disclose the body is a monolithic body.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the body a monolithic body, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
With respect to claim 2, Orr discloses wherein said projection comprises a ring extending around said body (same configuration as the Applicant’s invention).
With respect to claim 3, Orr discloses wherein a portion of said body comprises a cylindrical surface (upper cylindrical surface of 389), said groove and said ring extending circumferentially around said surface.
With respect to claim 4, Orr discloses the sprinkler further comprising: a second (left) arm (Fig. 11) extending from said body adjacent to said outlet, said first and second arms meeting (at 294) to form an apex in spaced relation to said outlet; said trigger being positioned between said apex and said closing member (Fig. 11), said trigger being heat sensitive (frangible heat responsive trigger 296) and permitting opening of said closing member in response to a specified temperature.
With respect to claim 5, Orr discloses the sprinkler further comprising a boss (130), said boss extending circumferentially about said sprinkler from said first arm to said second arm (Fig. 1).
With respect to claim 6, Orr discloses where said boss comprises a plurality of facets (Fig. 1).
With respect to claim 7, Orr discloses where said projection is positioned between said groove and said boss (Fig. 11).
With respect to claim 8, Orr discloses said groove comprising a floor (pointed by marker “387d” in Fig. 11), said floor being substantially cylindrical, a first (upper) sidewall and a second (lower) sidewall adjacent said floor and being angularly oriented relative to said floor.
With respect to claim 9, Orr discloses where one of said sidewalls is oriented substantially perpendicularly to said floor (Fig. 11).
With respect to claim 10, Orr discloses wherein said trigger comprises a frangible bulb (frangible heat responsive trigger 296).
With respect to claim 12, Orr discloses wherein said projection comprises a (outer cylindrical) surface angularly oriented with respect to an outer surface of said monolithic body.
With respect to claim 13, Orr discloses wherein the sprinkler further comprising no more than one closing member (298) for controlling flow therethrough (Sand or similar to the Applicant’s configuration).

    PNG
    media_image1.png
    695
    604
    media_image1.png
    Greyscale


Response to Arguments
The applicant argues that Orr fails to disclose “an axial separation between said inlet and said grooved pipe.” The applicant’s argument has been considered but is moot due to the new interpretation of the Orr reference. The grooved pipe is now the lower end of 304, lower downward pipe section with fitting 390 (See detailed rejections elaborated above). The (annular) gap between said inlet and said grooved pipe thereby providing an axial separation between said inlet and said grooved pipe thereby providing an axial separation between said inlet and said grooved pipe. Without the projection (lower portion of 389) and the (annular) gap, the inlet 292 may not be secured vertically as shown in Fig. 11.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916.  The examiner can normally be reached on Monday-Friday 8am -5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHEE-CHONG LEE/
Primary Examiner, Art Unit 3752
September 20, 2022